DETAILED ACTION
This office action response the amendment application on 05/11/2021.
Claims 24-45 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 11 May, 2021.  No Claims have been amended.  Claims 1-23 have been withdrawn from consideration.  Claims 24-45 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive. 
The applicant argues see pages 8-10, of the Remarks that Chen, in view of Atias, and in further view of Li fails to show or suggest the element of "controlling a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver" and "the load for each transceiver is computed as a number of wireless devices for which the transceiver is dominant in terms of a predetermined signal quality metric." as set forth in claims 24, 34, and 45. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Chen 
The argument presented on page 10 with claims 34, and 45 are the same as those presented with respect to claim 24 (see discussion response above).
Thus, the combination of Chen, Atias and Li meets the scope of the claimed limitation as currently presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 31-39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0223961), (“Chen” hereinafter), in .
As per Claim 24, Chen discloses a method, performed by a radio unit ([see, e.g., base station 110, [0012], and Fig. 1]) for controlling power levels of spatially separated transceivers connected to the radio unit via corresponding antenna ports ([see, e.g., Distributed antenna system 100 comprises base station 110 and multiple remote transceivers 120 controlling the power levels, [0012], and Fig. 1]), wherein each transceiver is capable of performing measurements on uplink transmissions from wireless devices in a wireless communication network ([see, e.g., a remote transceiver has a finite amount of transmission power, an increase in power for a particular subcarrier may be balanced by a corresponding decrease in power of another subcarrier, [0013], and Fig. 1]), the method comprising: 
receiving measurements from the transceivers on received uplink transmissions from the wireless devices ([see, e.g., wherein each remote transceiver 120 may attempt to receive the data from endpoints 140, base station 210 may use the measured uplink power received from remote transceivers 220 to redistribute the downlink power to maximize system capacity,  [0014, 0044, 0071], and Fig. , 1, 3]);
computing a load for each transceiver based on the received measurements ([see, e.g., determine the power distribution for each subcarrier for each remote transceiver 120, [0016], and Fig. 1]), 
Chen doesn’t appear to explicitly disclose: wherein the load for each transceiver is computed as a number of wireless devices for which the transceiver is dominant in terms of a predetermined signal quality metric. 

In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
The combination of Chen and Atias doesn’t appear to explicitly disclose: controlling a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver. 
 However, Li discloses controlling a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver ([see, e.g., other considerations may be taken into account when the active cell decide to activate the dormant cell, such as the traffic load in the area, and the coverage cell needs to activate based on the computed the traffic load, [0026, 0095, 0100], and Fig. 5]).

As per Claim 25, Chen, Atias, and Li disclose the method of claim 24, and Chen appears to be silent to the instant claim, however Atias further discloses further comprising: 
turning off the at least one first transceiver or reducing the output power level for downlink transmissions of the at least one first transceiver when a first load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can decrease in high activity situations, [abstract, 0053], and Fig. 2, 6A]); and 
turning on the at least one first transceiver or increasing the output power level for downlink transmissions of the at least one first transceiver when a second load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can increase in low activity situations, [abstract, 0053], and Fig. 2, 6A]). 
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide 
As per Claim 26, Chen, Atias, and Li disclose the method of claim 25: and Chen appears to be silent to the instant claim, however Atias further discloses 
wherein the first load criterion is fulfilled when the determined load for the at least one first transceiver is equal to or below a first determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and 
wherein the second load criterion is fulfilled when the determined load for the at least one first transceiver is above the first determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]).
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
As per Claim 27, Chen, Atias, and Li disclose the method of claim 26: and Chen appears to be silent to the instant claim, however Atias further discloses
wherein the first load criterion is fulfilled when the determined load for at least one second transceiver located adjacent to the at least one first transceiver is equal to or below a second determined threshold ([see, e.g., determined to be below the first 
wherein the second load criterion is fulfilled when the determined load for at least one second transceiver located adjacent to the at least one first transceiver is above the second determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
As per Claim 28, Chen, Atias, and Li disclose the method of claim 27: and Chen appears to be silent to the instant claim, however Atias further discloses
wherein the first load criterion is fulfilled when the determined load for at least one third transceiver located adjacent to the at least one second transceiver is equal to or below a third determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and
wherein the second load criterion is fulfilled when the determined load for at least one third transceiver located adjacent to the at least one second transceiver is above the third determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).

As per Claim 29, Chen, Atias, and Li disclose the method of claim 29: and Chen appears to be silent to the instant claim, however Atias further discloses the first load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the transceivers is equal to or below a fourth determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and
wherein the second load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the
transceivers is above the fourth determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of 
As per Claim 31, Chen, Atias, and Li disclose the method of claim 24, and Chen further discloses wherein each of the transceivers are located at a specific geographical position relative to the other transceivers ([see, e.g., Distributed antenna system 100 provides wireless coverage for endpoints 140 over a large geographic area, [0013], and Fig. 1]).
As per Claim 32, Chen, Atias, and Li disclose the method of claim 24, and Chen further discloses wherein the most relevant measurement is one or more of the highest received power, the highest signal-to-noise-ratio, and the highest signal quality ([see, e.g., the uplink power for each endpoint-remote transceiver pair is received,  signal quality, and enhance the signal to interference-plus-noise ratio (SINR) at the endpoint disclosed, [0047, 0068-0075], and Fig. 3]).
As per Claim 33, Chen, Atias, and Li disclose the method of claim 24, and Chen further discloses wherein the transceivers are antennas and/or radio heads ([see, e.g., antennas at each remote transceiver disclosed, [0058], and Fig. 1]).
As per Claim 34, Chen discloses a radio unit ([see, e.g., base station 110, [0012], and Fig. 1]) for controlling power levels of spatially separated transceivers connected to the radio unit via corresponding antenna ports ([see, e.g., Distributed antenna system 100 comprises base station 110 and multiple remote transceivers 120 controlling the power levels, [0012], and Fig. 1]), wherein each transceiver is capable of performing measurements on uplink transmissions from wireless devices in a wireless communication network ([see, e.g., a remote transceiver has a finite amount of 
processing circuitry configured to:
compute a load for each transceiver based on the received measurements ([see, e.g., determine the power distribution for each subcarrier for each remote transceiver 120, [0016], and Fig. 1]). 
 Chen doesn’t appear to explicitly disclose: wherein the load for each transceiver is computed as a number of wireless devices for which the transceiver is dominant in terms of a predetermined signal quality metric. 
However, Atias discloses wherein the load for each transceiver is computed as a number of wireless devices for which the transceiver is dominant in terms of a predetermined signal quality metric ([see, e.g., a power management module 24, determining can be performed in terms of predetermined times that received input from an activity from each remote units, determined whether the determined power activity level is below a first threshold, and power is reduced to one or more selected remote units 14, [0030-0035], and Fig. 2, 3A-C]). 

The combination of Chen and Atias doesn’t appear to explicitly disclose: control a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver. 
 However, Li discloses control a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver ([see, e.g., other considerations may be taken into account when the active cell decide to activate the dormant cell, such as the traffic load in the area, and the coverage cell needs to activate based on the computed the traffic load, [0026, 0095, 0100], and Fig. 5]).
In view of the above, having the system of Chen and then given the well-established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Li. The motivation for doing so would have been to provide cell activation results improve energy saving that enabling specific information exchange between the active cell and dormant cell(s) (Li, ¶ [0006]).

As per Claim 45, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 34 that has been rejected above.  Applicant attention is directed to the rejection of claim 34.  Claim 45 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 34.
As per Claim 35, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen appears to be silent to the instant claim, however Atias further discloses wherein the processing circuitry is further configured to:
turn off the at least one first transceiver or reducing the output power level for downlink transmissions of the at least one first transceiver when a first load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can decrease in high activity situations, [abstract, 0053], and Fig. 2, 6A]); and 
turn on the at least one first transceiver or increasing the output power level for downlink transmissions of the at least one first transceiver when a second load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can increase in low activity situations, [abstract, 0053], and Fig. 2, 6A]). 
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide 
As per Claim 36, Chen, Atias, and Li disclose the radio unit of claim 35, and Chen appears to be silent to the instant claim, however Atias further discloses wherein the processing circuitry is further configured to:
wherein the first load criterion is fulfilled when the determined load for the at least one first transceiver is equal to or below a first determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and 
wherein the second load criterion is fulfilled when the determined load for the at least one first transceiver is above the first determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]).
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
As per Claim 37, Chen, Atias, and Li disclose the radio unit of claim 36, and Chen appears to be silent to the instant claim, however Atias further discloses wherein the processing circuitry is further configured to: 

wherein the second load criterion is fulfilled when the determined load for at least one second transceiver located adjacent to the at least one first transceiver is above the second determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
As per Claim 38, Chen, Atias, and Li disclose the radio unit of claim 37, and Chen appears to be silent to the instant claim, however Atias further discloses wherein the processing circuitry is further configured to: wherein the first load criterion is fulfilled when the determined load for at least one third transceiver located adjacent to the at least one second transceiver is equal to or below a third determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and

In view of the above, having the system of Chen and then given the well-established teaching of Atias, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Chen as taught by Atias. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (Atias, ¶ [0044]).
As per Claim 39, Chen, Atias, and Li disclose the radio unit of claim 35, and Chen appears to be silent to the instant claim, however Atias further discloses wherein the processing circuitry is further configured to: 
wherein the first load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the transceivers is equal to or below a fourth determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and
wherein the second load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the
transceivers is above the fourth determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).

As per Claim 41, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen further discloses wherein each of the transceivers are located at a specific geographical position relative to the other transceivers ([see, e.g., Distributed antenna system 100 provides wireless coverage for endpoints 140 over a large geographic area, [0013], and Fig. 1]).
As per Claim 42, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen further discloses wherein the most relevant measurement is one or more of the highest received power, the highest signal-to-noise-ratio, and the highest signal quality ([see, e.g., the uplink power for each endpoint-remote transceiver pair is received,  signal quality, and enhance the signal to interference-plus-noise ratio (SINR) at the endpoint disclosed, [0047, 0068-0075], and Fig. 3]).
As per Claim 43, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen further discloses wherein the transceivers are antennas and/or radio heads ([see, e.g., antennas at each remote transceiver disclosed, [0058], and Fig. 1]).
As per Claim 44, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen further discloses further comprising memory containing instructions executable by .

Claims 30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0223961), (“Chen” hereinafter), in view of Atias et al. (US 2014/0233442), (“Atias” hereinafter), in view of LI et al. (US 2014/0105056), (“Li” hereinafter), and further in view of Alamshahi et al. (U.S. Patent Application Publication No. 2013/0150113), (“Alamshahi”, hereinafter). 
As per Claim 30, Chen, Atias, and Li disclose the method of claim 24, and Chen and Atias doesn’t appear explicitly disclose: further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver.  
However, Alamshahi discloses further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver ([see, e.g., handover of the wireless communication terminal move from said first RU ( deactivate communication) to said second RU (active communication), [0009, 0017, 0025], and Fig. 3]).

As per Claim 40, Chen, Atias, and Li disclose the radio unit of claim 34, and Chen and Atias doesn’t appear explicitly disclose: further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver. 
However, Alamshahi discloses further comprising, further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver ([see, e.g., handover of the wireless communication terminal move from said first RU (deactivate communication) to said second RU (active communication), [0009, 0017, 0025], and Fig. 3]).
In view of the above, having the system of Chen and then given the well-established teaching of Alamshahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BERHANU D BELETE/Examiner, Art Unit 2468      
/PARTH PATEL/Primary Examiner, Art Unit 2468